                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

SAINT-GOBAIN PERFORMANCE
PLASTICS EUROPE,

                 Plaintiff,

         v.                                        Civil Action No.: 18-cv-1963-LJNA
BOLIVARIAN REPUBLIC OF
VENEZUELA;PETROLEOSDE
VENEZUELA,S.A.



                 Defendants.



                  MO'TIOI~T AIVD ORDER FOR ADMISSIOI~T PRO HAC VICE

              Pursuant to Local Rule 83.5 and the attached certification, counsel moves the
admission pro hac vice of Rajat Rana of Alston &Bird LLP,to represent Saint-Gobain
Performance Plastics Europe in the above-captioned action.

Dated: December 13, 2018              /s/Laura Davis Jones
                                      Laura Davis Jones(Bar No. 2436)
                                      Pachulski Stang Ziehl &Jones LLP
                                      919 N. Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899-8705 (Courier 19801)
                                      Telephone: (302)652-4100
                                      Facsimile: (302)652-4400
                                      Email: ljones@pszjlaw.com

                                     ORDER GRANTING MOTION

                 IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is
granted.

Dated:                             , 2018


                                            UNITED STATES DISTRICT COURT JUDGE




DOCS DE:222249.1 76899/001
          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this
Court, am admitted, practicing and in good standing as a member of the Bar ofthe State of New
York and the District of Columbia, and pursuant to Local Rule 83.6 submit to the disciplinary
jurisdiction ofthis Court for any alleged misconduct which occurs in the preparation or course of
this action. I also certify that I am generally familiar with this Court's Local Rules, In
accordance with Revised Standing Order for District Court Fund effective 9/1/16, I further
certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: December 13, 2018
                                            /s/ Raiat Rana
                                            Rajat Rana
                                            ALSTON &BIRD LLP
                                            90 Park Avenue
                                            New York, NY 10016
                                            Tel: 202-210-9400
                                            Fax: 212-210-9444
                                            Email: rajat.rana@alston.com




                                                2
DOCS DE222249.1 76899/001
